Citation Nr: 0805925	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The appellant served on active duty from July 1977 to 
December 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
St. Paul, Minnesota, Veterans Affairs (VA) Regional Office 
(RO).  

The issue of entitlement to service connection for 
schizophrenia is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the application to 
reopen a claim of service connection for schizophrenia was 
denied.  The appellant did not file a notice of disagreement.  

2.  Evidence submitted since the January 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and is probative.


CONCLUSION OF LAW

The January 1994 rating decision, which denied reopening the 
claim of entitlement to service connection for schizophrenia 
is final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  In this case, the Board is 
reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The AOJ denied service connection for schizophrenia in an 
August 1978 rating decision based on a finding that 
schizophrenia was not incurred or aggravated in service.  The 
appellant did not file a notice of disagreement.  In August 
1993, the appellant filed an application to reopen the claim, 
and in a January 1994 rating decision, the AOJ determined 
that no new and material evidence had been submitted 
sufficient to reopen the claim.  

At the time of the prior final decision in January 1994, the 
record included the service records, post-service medical 
records, and the appellant's statements.  The evidence was 
reviewed and the claim was not reopened.  The appellant did 
not file a notice of disagreement and that decision is final.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for schizophrenia.  The evidence submitted since 
the prior final denial in January 1994 is new and material.  
The evidence added to the record includes a March 2004 
private opinion to the effect that the appellant had 
preexisting schizophrenia at service entrance and that the 
evidence was a strong indicator that the stressors of leaving 
his familiar environment for service, in addition to the high 
stress of basic training, exacerbated his mental disorder, 
and that he had a relapse of schizophrenia in service causing 
significant and long-term decomposition.  A November 2004 
private opinion from a Licensed Social Worker is to the 
effect that the appellant had a preexisting psychiatric 
disorder that was aggravated during service.  This evidence, 
if accepted as true, appears to raise a possibility that some 
form of psychiatric disorder is related to service.  The 
Board finds that the appellant has submitted new and material 
evidence.  Therefore, the claim for service connection for 
schizophrenia is reopened. 


ORDER

The application to reopen the claim of entitlement to service 
connection for schizophrenia is granted.


REMAND

The appellant asserts that schizophrenia is related to 
service.  In that regard, the Board notes that a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
except where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by such.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.304(b) (2007).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

The record, to include a February 1977 report, reflects that 
prior to service entrance, the appellant was an inpatient at 
a psychiatric facility from 1975 to 1976.  At the time of 
that admission, he was noted to be having chronic 
schizophrenia, apparently dating back to two or three years 
earlier.  He was noted to be frightened, preoccupied with 
thoughts of violence, and emotionally and socially withdrawn.  
At hospital discharge in September 1976, improvement was 
noted, and it was felt that under a structured program he 
would be able to function well.  The diagnosis was chronic 
schizophrenia and the prognosis was guarded.  

The July 1977 service entrance examination report reflects 
that psychiatric examination was normal.  He denied having or 
having had frequent trouble sleeping, depression or excessive 
worry and nervous trouble of any sort.  He denied having been 
treated for a mental condition and denied prior 
hospitalization.  

A November 1977 Medical Board report notes that in September 
1977, he was admitted with a diagnosis of acute schizophrenic 
episode.  It was noted that he appeared confused and 
tangential in his speech, that most of his answers were 
bizarre and unusual, that he was very stiff and 
inappropriate, and that he was tense and acutely psychotic on 
admission.  The record reflects the appellant's report of 
having experienced similar emotional difficulties prior to 
service entrance, with a 10-month psychiatric hospitalization 
in 1975.  

On examination, his affect was noted to be inappropriate and 
bizarre, he showed mild-to-moderate agitation, and he was 
unable to sit and relax in a seated position.  His speech was 
noted to be mostly illogical and inappropriately loud, "as 
if responding to his drill instructor."  He denied 
hallucinations, and it was noted that he seemed very guarded 
and suspicious.  The record notes that the appellant asked, 
'Are you psychiatrists interrogating me?'  The examiner noted 
that the appellant responded as if he was being interrogated.  
His judgment was noted to be severely impaired by a 
psychiatric process and he had no apparent insight into his 
need for hospitalization.  The examiner noted that the 
appellant was not a reliable historian.  

The diagnosis at discharge was schizophrenia, chronic, 
undifferentiated type, marked by disturbance in thinking, 
which was noted to be bizarre, with markedly loose 
associations, unusual bizarre behavior, a flat affect, 
inappropriate emotional responsiveness, and autistic 
preoccupations.  Precipitating stress was noted to be routine 
military service.  The report notes that the appellant's 
condition did not exist prior to service entrance.    

A November 1977 record notes that he had been transferred 
from the Naval Hospital to the department of psychiatry, 
"for discharge from the Marine Corps with an apparent 
service connected disability for schizophrenia, chronic 
undifferentiated type."  The report notes that the appellant 
had been hospitalized prior to service entrance and, 
"happened to join the Marine Corps because he was goaded by 
a recruiting officer into joining the corps to prove how 
tough he was."  The examiner noted that he was being 
discharged to his home where he would return to school to 
finish a fourth grade education.  

VA treatment records, to include records, dated from 1978 to 
1980, reflect treatment for schizophrenia.  Treatment 
records, dated from 1981 to 1984, reflect ongoing treatment 
with Haldol.  

VA inpatient records, dated in March 1987, note a documented 
history of psychotic illness in 1975, and that he had been 
previously admitted to a VA facility in 1981 for 
schizophrenia.  On examination, he was anxious, had a 
markedly flat affect, and his flow of thought was illogical.  
The assessment was schizophrenia, undifferentiated type, 
chronic.  A July 1989 VA treatment record reflects continued 
treatment for schizophrenia.  

In an August 1993 letter, the appellant's private physician 
stated that he had been treating the appellant for a mental 
disorder for four years.  The physician noted the appellant's 
opinion that his mental disorder was related to service.  

In a February 2004 report, the appellant's private 
psychiatrist noted that no records were available for review.  
The appellant's reported history was noted to include having 
been shot during service in boot camp, having sustained a 
traumatic brain injury, and of having significant 
deterioration throughout the years.  No evidence of psychosis 
or delusional thinking was noted.  The diagnosis was organic 
mood disorder due to traumatic brain injury.  

In March 2004, the appellant's private psychologist stated 
that the appellant's records were reviewed.  The psychologist 
stated that the service medical records should have 
identified the appellant's preexisting mental illness at 
service entrance.  In addition, the examiner opined that the 
evidence was a strong indicator that the stressors of leaving 
his familiar environment, in addition to the high stress of 
basic training, exacerbated his preexisting mental disorder 
causing significant and long-term decomposition.  

On VA examination in April 2004, the examiner reported that 
the appellant was unable to complete any psychological tests, 
noting a global assessment of functioning of 35.  The 
diagnosis was schizophrenia.  

In a November 2004 private letter, a Licensed Social Worker 
stated that the appellant was suffering from mental health 
issues prior to service entrance.  The opinion provided was 
to the effect that the appellant's mental disorder was 
"enhance[ed]" by his experiences in boot camp.  

The Board finds that there is insufficient evidence upon 
which to base a determination in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the claims file to 
a VA psychiatrist for review to determine 
the nature and etiology of the appellant's 
schizophrenia.  The AOJ should request 
that the examiner respond to the 
following:  1) Is there clear and 
unmistakable evidence that schizophrenia 
existed prior to service?  2) If so, does 
the evidence clearly and unmistakably 
establish that schizophrenia was not 
aggravated during service?  3) If an 
opinion is provided to the effect that 
schizophrenia clearly and unmistakably did 
not exist prior to service and clearly and 
unmistakably was not aggravated in 
service, an opinion should be provided as 
to whether the in-service psychiatric 
manifestations are related to his current 
schizophrenia?  A complete rationale 
should accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


